DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Election/Restrictions
Note: in the originally filed and examined claims, at least claim 8 showed three different species of the coupler, being a sleeve, a clamp or a rod, and the office examined the species directed to the rod. Since applicant has received an action on the merits for the originally presented invention / species, this invention / species has been constructively elected by original presentation for prosecution on the merits, other invention / species has been considered as non-elected.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The amendment to the specification filed 01/12/2022 has not been entered because it introduces new matter to the original disclosure, i.e. [0049.1] …, wherein the robotic arm is slidingly engaged with the rod-shaped coupler, when the arm is already connected to a cutting tool 55.
Drawings
The drawings filed on 01/12/2022 has not been entered because they introduce new matter, in Fig. 2 adding a connection to the arm 50 to couple to coupler 65, when the arm is already connected to a cutting tool 55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5, 7, 9 – 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/II.7 – 9, the recitation of “implant extraction and insertion tools, said tools being capable for manual and/or robotic-assist extraction and/or insertion of the implant component”, makes the claim unclear and vague, as for not specifying if the claim refers to the tools in combination or individually being configured to perform the claimed functions, and if any of the tools can individually perform any of the claimed functions or each of the tools can 
For the sake of examination, the tools are interpreted to be individual tools, and each can be used for performing a function of those claimed.
In claim 1/I.18, the recitation of “a hip cup” makes the claim unclear and vague, as for not specifying the structural correlation between the hip cup and the implant component in line 4, clarification is requested.
For the sake of examination, the hip cup is interpreted as referring to the implant component. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 5, 7, 9 – 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US Pub. 2017/0367766 A1) alone or in combination with Ryan et al. (US Pub. 2018/0049622 A1) in view of Suarez et al. (US Pub. 2011/0082462 A1).

    PNG
    media_image1.png
    566
    1288
    media_image1.png
    Greyscale

Claim 1, Mahfouz discloses a system capable of extracting and placing joint implants [abstract, Figs. 1 – 103 and Fig.31 to Mahfouz, above] comprising:
a centralized computing system [i.e. central processing unit of the AR system, ¶129]; 
an implant component [hip cup, Figs.31 – 32, ¶212 - ¶213]; 
a robotic arm and/or navigation system in communication with the centralized computing system [at least a portion of the AR system, defining a navigation system, and/or robotic system, ¶124, ¶128 - ¶129 and Fig.20]; 
implant extraction and insertion tools [i.e. surgical saw and/or burr or router, Figs.33 and 41, and ¶214 and ¶222, defining an extraction tool, and a at least a portion of the instrument defining the coupler, Fig. 31 to Mahfouz, above, defines an insertion tool], said tools being capable for manual and/or robotic-assist extraction and/or insertion of the implant component [being capable of extracting an implant, i.e. by cutting the surroundings and/or positioning the hip cup in situ, manually or by the assist of a robot, Figs. 5 and 31]; 
an implant localization device in communication with the centralized computing system [UWB / IMU, ¶119 - ¶125, Fig.3], the implant localization device comprising: 

a positioning system comprising one or more sensors in communication with the centralized computing system [defined by the UWB / IMU connected to the rod, and comprising at least one sensor, being i.e. accelerometer, configured to communicate with the CPU, ¶119 and ¶125], 
wherein the coupler is configured to removably engage the implant component to fix the positioning system in space relative to the implant component [inherently, wherein at a point, i.e. after placing the hip cup at a desired pose, the rod of the instrument, defining the coupler, has to be separated therefrom, and therefore a PHOSITA considering the entirety of Mahfouz’s disclosure would understand that the rod of the instrument, defining the coupler, is configured for removably engaging the hip cup], 
2wherein a real-time position and orientation of the positioning system is determinable by the centralized computing system, based on data from the positioning system [¶121 - ¶125 and ¶133, wherein a real-time position and orientation of the UWB tracking unit is communicated to the CPU], 
wherein the centralized computing system is configured to calculate a real-time position and orientation of the implant component, based on the real-time position and orientation of the positioning system [¶140, ¶153 - ¶154 and ¶168], 
wherein the centralized computing system is configured to provide real-time instructions to the robotic arm and/or the navigation system to facilitate extraction and/or insertion of the implant component, said real-time instructions being based on the real-time position and 
wherein the localization device is configured to remain coupled to the implant component while any of the tools are used to extract and/or insert the implant component [Figs.31 – 33, wherein at least the saw and/or burr are independent from the coupler of the hip cup, thereby capable of being independently used while the localization device remain coupled to the hip cup; and/or the instrument defining the coupler is capable of being used for inserting the hip cup while the localization device being remained coupled to the implant through the rod of the instrument, defining the coupler].  
Assuming that Applicant does not agree with the preceding interpretation, directed to that the coupler of Mahfouz is inherently configured to removably engage the hip cup. The office takes alternative interpretation, wherein Ryan teaches an analogous system [abstract, Figs. 11 – 12] comprising a rod [defined by at least a portion of 1106] configured to removably engage a hip cup [1102] via a threaded connection [1204, ¶99]. 
Accordingly, a PHOSITA would have been motivated before the effective filing date of the current application to combine the teachings of Mahfouz and Ryan, and construct the rod and hip cup of Mahfouz having a threaded connection therebetween in view of Ryan. One would have been motivated to do so in order to allow the reuse of the instrument for the placement of more than one hip cup and facilitate disconnecting the instrument from the hip cup upon positioning the hip cup in a desired pose.
Mahfouz alone or in combination with Ryan discloses the preceding limitations, except for disclosing wherein the robotic arm is configured to slidingly engage the rod.
Suarez teaches an analogous system [abstract, Figs. 3 – 10] comprising a robotic arm [30] having a housing [60] configured to slidingly engage a coupler being a rod [310] configured to connect to a hip cup [316, ¶71]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mahfouz, alone or in combination with Ryan, and Suarez, and modify the robotic system of Mahfouz alone or in combination with Ryan to have an end effector having a mounting housing in view of Suarez to slidingly engage a coupler being a rod connected to an implantable component. One would have been motivated to do so to assist in and maintain alignment of the implantable component with the subject during implantation, so as to prevent post-operative problems [Suarez, ¶7]. 
Claims 2 – 3, 5, 7, 9, 11 – 14 and 21 , Mahfouz alone or in combination with Ryan in view of Suarez discloses the limitations of claim 1, as above, and further, Mahfouz discloses (claim 2) wherein a starting position and orientation of the positioning system is registered with the centralized computing system, wherein the centralized computing system is configured to use real-time data from the positioning system to determine changes in position and orientation of the positioning system, relative to the starting position and orientation of the 3positioning system, thereby allowing the computing system to calculate a real- time position and orientation of the positioning system [¶118, ¶129, ¶157 - ¶160 and ¶212 - ¶213, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa, and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between the two tracking system coordinates]; (claim 3) wherein the centralized computing system is configured to determine a (claim 5) one or more reference markers [defined by at least one or more components of a tracking device, such as: one or more of the inertial measurement units, and/or one or more UWB transceiver units, ¶119], wherein the one or more reference markers are registered with the centralized computing system[¶118, ¶157 - ¶160, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa], wherein the centralized computing system is configured to determine a real-time position and orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm, wherein the real-time instructions are further based on the real-time position and 4orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm [¶2, ¶118, ¶126 and ¶212 - ¶213, wherein tracking devices being used to track surgical instruments, implants, patient anatomy and a surgeon; and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between (claim 7) a probe [Fig.31 to Mahfouz, above, defined by at least one pin configured to connect a tracking device to the anatomy and/or at least one antenna] configured to register the one or more reference markers with the centralized computing system [¶157 - ¶160, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa], wherein the centralized computing system is configured to analyze a real-time position and orientation of the coupler relative to the real-time position and orientation of the one or more reference markers to determine real-time joint parameters of the implant component [¶2, ¶118, ¶126 and ¶212 - ¶213, wherein tracking devices being used to track surgical instruments, implants, patient anatomy and a surgeon; and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between the two tracking system coordinates; and wherein self-references hybrid navigation module based on the UWB and IMB technologies is used to improve the accuracy of simultaneous translational and rotational tracking of surgical tools and surgeon/user during a surgical procedure; and wherein the hip cup is tracked relative to the anatomy]; (claim 9) wherein the positioning system is integrally formed as part of the coupler [¶201 and Fig.31 to Mahfouz, above, wherein the positioning system defines a part of the instrument defining the rod / coupler]; (claim 11) wherein the one or more sensors comprises at least one of an accelerometer and a gyroscope [¶119]; (claim 12) wherein the one or more sensors comprises a sensor array [¶119, having one or more inertial measurement units]; (claim 21) 6a joint templating (claim 13) a database of implant component designs, wherein the database comprises the computer-generated design [¶296]; (claim 14) a probe in communication with the centralized computing system [¶158 - ¶161, pointer or stylus being in communication with the CPU of the AR], wherein the probe is configured to register virtual reference points on the implant component [¶158 - ¶161, collect points of an object], wherein the CAD software program is further configured to extrapolate 
Claim 10, Mahfouz alone or in combination with Ryan in view of Suarez discloses the limitations of claim 1, as above, and further, Mahfouz discloses wherein the positioning system is coupled to the coupler [Fig.31 to Mahfouz, above]. However, Mahfouz does not explicitly disclose wherein the positioning system is removably coupled to the coupler. 
Ryan teaches an analogous system [abstract, Figs. 11 – 12] comprising a releasable connection [1200 and 1202] between a positioning system [1104] and a coupler [1106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mahfouz and Ryan, and construct the implant localization device of Mahfouz having a releasable connection for removably coupling the positioning system to the coupler in view of Ryan. One would have been motivated to do so in order to facilitate replacement of the positioning system if to fail and/or in order to allow the use of the positioning system with other instruments if the coupler is not in use and/or in order to facilitate sterilizing the coupler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775